Citation Nr: 0127152	
Decision Date: 12/10/01    Archive Date: 12/19/01

DOCKET NO.  01-08 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an effective date for an award of service 
connection for major depression with post-traumatic stress 
disorder (PTSD), prior to June 13, 1994.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
September 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision of the Regional 
Office (RO) that denied the veteran's claim for an earlier 
effective date for an award of service connection for a 
psychiatric disability.  


FINDINGS OF FACT

1.  In a rating decision dated in March 1984, the RO denied 
the veteran's claim for service connection for a psychiatric 
disability.  He was informed of this decision and of his 
right to appeal by a letter dated in April 1984, but a timely 
appeal was not filed.

2.  The veteran submitted a reopened claim for service 
connection for a psychiatric disability on June 13, 1994.


CONCLUSION OF LAW

The criteria for an effective date for an award of service 
connection for major depression with PTSD, prior to June 13, 
1994 have not been met.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. §§ 3.400(b)(2), (r) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the duty of the Department of Veterans Affairs (VA) to notify 
the veteran and the representative, and has enhanced its duty 
to assist a veteran in developing the information and 
evidence necessary to substantiate a claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  Since these legislative changes serve 
to eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The veteran has not indicated that 
there is any additional pertinent evidence that could be 
obtained.  

The record discloses that the January 2001 rating decision 
provided the veteran with the reasons and bases for the 
denial of his claim.  The March 2001 statement of the case 
and the September 2001 supplemental statement of the case 
provided the veteran with the applicable criteria for an 
earlier effective date.  These notification letters were sent 
to the veteran's latest address of record, and correspondence 
copies were mailed to the veteran's accredited 
representative.  These notifications were not returned by the 
United States Postal Service as undeliverable, see Mindenhall 
v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing that the 
presumption of regularity of the administrative process 
applies to notices mailed by the VA)), and thus the Board 
concludes that the veteran, and his representative, have 
received these determinations.

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).


Factual background

By rating decision dated in March 1984, the RO denied the 
veteran's claim for service connection for a psychiatric 
disability, characterized as a personality disorder.  He was 
notified of this decision and of his right to appeal by a 
letter dated the following month, but a timely appeal was not 
filed.  As such, that determination is final as to the matter 
then considered.  38 U.S.C.A. § 7105 (West 1991).

The veteran, through his representative, sought to reopen his 
claim for service connection for a psychiatric disability on 
June 13, 1994.

Received in March 1997 was a summary report of psychological 
tests conducted by the VA in June 1991.  Following the tests, 
the diagnostic impressions were rule out psychophysiological 
reaction, rule out anxiety/depressive reaction, and assess 
suicidal ideation.  

Also received in March 1997 was a decision of the Social 
Security Administration.  It was reported that the evidence 
supported a finding that the veteran had major depression, 
recurrent, PTSD and paranoid personality disorder, 
impairments that caused significant vocationally relevant 
limitations.  It was indicated in the decision that the 
veteran's impairments did not start simply when he sought 
treatment from a psychiatrist in May 1994.  

Of record are the veteran's performance evaluations from 
service.

In a statement dated in March 1998, a private psychiatrist 
related that he had first seen the veteran in May 1994.  The 
diagnoses were intermittent explosive disorder, major 
depression; attention deficit disorder, PTSD and paranoid 
personality disorder.  The examiner noted that the veteran 
contended that his condition was the direct result of 
mistreatment from his commanding officers.

Based on the evidence summarized above, the RO, by rating 
action dated in March 1998, granted service connection for 
major depression with PTSD, and assigned a 100 percent 
evaluation, effective June 13, 1994.  

In a statement dated in February 2001, a VA psychiatrist 
related that he had seen the veteran three times in the 
previous eight months for treatment of major depression.  The 
examiner noted that the veteran could trace the beginnings of 
his mood disorder to service, where a diagnosis for a medical 
disorder led his peers to believe the veteran was gay.  The 
examiner opined that harassment and stress of having the 
medical disorder itself led to the veteran's depression.

Analysis 

Except as otherwise provided, the effective date of an 
evaluation and award of service connection shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2).

The effective date of an award of service connection based on 
new and material evidence following final disallowance shall 
be the date of receipt of new claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) 
(2001).

The effective date of an award based on a reopened claim 
shall be the date of receipt of claim or date entitlement 
arose, whichever is later, except as otherwise provided.  
38 C.F.R. § 3.400(r) (2001).

It is not disputed in this case that the veteran's claim for 
service connection for a psychiatric disability was 
originally denied by the RO in March 1984, and the veteran 
was informed of that determination the next month.  That he 
did not appeal this decision is also not in dispute.  Thus, 
the March 1984 decision became final.  The veteran asserts 
that he was not familiar with how the VA process worked.  In 
this regard, the Board observes that it was not necessary for 
him to understand the process when he filed his claim.  This 
is true because he was specifically informed by the VA in 
April 1984 that he had one year in which to file an appeal.  
Clearly, he failed to file an appeal.  It is noted that he 
submitted evidence concerning other matters before the VA, 
but never mentioned a claim for benefits relating to a 
psychiatric disability until he sought to reopen his claim, 
through his representative, on June 13, 1994.  Accordingly, 
the Board finds there is no basis on which an award of 
service connection for a psychiatric disability may be 
assigned prior to June 13, 1994.  Further, there is no 
indication that the veteran's claim for compensation was 
previously denied for the reason that the service-connected 
disability at issue was not compensable in degree.  As such, 
the provisions of 38 C.F.R. § 3.157 (2001) are inapplicable.  

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United 
States Court of Appeals for Veterans Claims held that in a 
case where the law is dispositive of the claim, it should be 
denied because of lack of legal entitlement under the law.  
Since the veteran's reopened claim was received on June 13, 
1994, that is the appropriate effective date for an award of 
service connection for major depression with PTSD.  


ORDER

An effective date for an award of service connection for 
major depression with PTSD prior to June 13, 1994 is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

